Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because numeral “7” is referring to exterior case in the specification and Fig.5, 7, 8 etc but in Fig.7 numeral 7 appears to be referring to a different element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the temperature sensor functions as a second power supply restriction circuit configured to restrict the power supply from the power supply circuit and turn off the power supply of the power supply circuit when the temperature of the substrate exceeds a third set temperature higher than the second set temperature”. Claim 3 which claim 4 is depending on, recites “turns off a power supply of the power supply circuit when a temperature of the substrate exceeds a second set temperature…”. It appears that the power supply is turned off when temperature exceeds a second set temperature, it is unclear how the temperature sensor which functions as a second power supply restriction circuit configured to perform any operation when the power supply is turned off (exceed a third set temperature which is even higher than the second set temperature). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (US Patent 5609561).
Regarding claim 1, Uehara teaches an endoscope comprising an insertion portion comprising a distal end portion (inserting section 561 Fig.43 having distal and proximal end);
A substrate (printed circuit board 578 Fig.43) incorporate in an exterior member (brushing 583 Col.30:61-65) provided closer to a proximal end side than the insertion portion (Fig.43), a power supply circuit (portion of the circuit on the circuit board receiving power through signal cable 582 and distribute to electronic parts) and an electronic part (including electronic parts 579 and other component capable of receiving electrical connection mounted on the circuit board 578) being mounted on the substrate (Fig.43), the substrate being configured to receive a power supply and a control signal from an external apparatus (receiving power from an apparatus outside of camera head portion 553) and supply power from the power supply circuit to an image pickup device (CCD 576) on a distal end side (distal relative to substrate 578 Fig.43) and the electronic part (Col. Col.32:6-16); 
A power supply restriction circuit (including CCU 556 Fig.44) configured to restrict the power supply from the power supply circuit according to the temperature of the substrate measured by the temperature sensor (temperature sensor measured temperature information Ta and compare it with predetermined temperature information Tb Col.31:26-43, depending on the result of the comparison, either operation or no operation is performed thus alter/restricting the power supply to the circuit Fig.44, 45, Col.31:43-53, Col.32:9-16).
Regarding claim 2, Uehara teaches wherein the power supply restriction circuit is an endoscope control circuit (CCU Fig.44), and the endoscope control circuit exercise energy saving mode control for suppressing power consumption in the substrate (preventing operation Col.32:6-16) when a temperature of the substrate exceeds a first set temperature set in advance (when measured temperature Ta exceeds preset temperature Tb Fig.44).
Regarding claim 5, Uehara teaches the apparatus further comprising a connector (camera head 553 Fig.43) closer to a proximal end side than the insertion portion (Fig.43) and configured to be connected to the external apparatus (connectable to external apparatus receiving power/control signal),
The substrate is a connector substrate (operating inside connector 553) incorporated in the exterior member (Col.30:61-65) constituting part of the connector (Fig.43).
Regarding claim 6, Uehara teaches wherein the temperature sensor (587) is installed in a vicinity of a connector portion (connector 582a Fig.43 for example), configured to connect the connector substrate to a signal line (signal cable 582 Fig.43).
Regarding claim 7, Uehara teaches wherein the temperature sensor is installed at a predetermined position (position of temperature sensor was predetermined before installation enable manufacturing the apparatus) having a temperature correlation between the substrate (measuring the substrate temperature) and the exterior member (as seen in Fig.43).
Regarding claim 8, Uehara teaches wherein the temperature sensor is installed at a mechanical connection portion connecting the exterior member and the substrate (temperature sensor 587 is installed in a position having mechanically correlation with the substrate 578 and exterior member 583).
Regarding claim 9, Uehara teaches wherein the temperature sensor is installed in a vicinity of the electronic part (sensor 587 installed in a vicinity of electronic parts 579 Fig.43), which becomes a heat source on the substrate (as all electronic component produces certain amount of heat affecting the temperature of the substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Segawa (US 2013/0116507 A1)
Regarding claims 3, 4 (in view of 112b restriction above), Uehara teaches limiting operation based on measured temperature and predetermined temperature, however, does not explicitly teaching turning off power supply when the measured temperature exceed a second temperature which is higher than the first temperature.
Segawa in the art of endoscope, teaches a method of restricting power supply including a temperature detection section that detects a temperature of an object near a heat source, which the power is being shut off by a control circuit according the temperature detection result [0008].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Uehara’s temperature restriction method to adapt the power supply restriction technique and the respective control circuit, such as that taught by Segawa, enabling Uehara’s control circuit to shut off a power supply when a temperature of  the substrate exceeds a set temperature (temperature of Segawa which causes the temperature detection section to shut off the power source) that is higher than the first set temperature of Uehara, as applying a known method of Segawa to a known device of Uehara to yield a predictable result of preventing overheating/damage of electrical component in endoscope. 

Regarding claims 11 and 12, Uehara teaches apparatus of claim 1 as recited above, and endoscope connectable to a power source which provides power to Uehara’s electrical components, however, does not explicitly mention any structure of an external apparatus connecting to the endoscope as recited in claims 11 and 12. 
Segawa in the art of endoscope, teaches a method of restricting power supply including a temperature detection section that detects a temperature of an object near a heat source, which the power of the power source (external power apparatus) is being shut off by a control circuit according the temperature detection result [0008].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Uehara’s apparatus and temperature restriction method to adapt the power supply restriction technique and the respective external power supply control circuit to a suitable arrangement of an external power supply, such as that taught by Segawa, Segawa’s external power supply and its control circuit enable restriction of power supply from the external power supply (including shutting the power off Segawa [0008]) to Uehara’s substrate, according to comparison of measured temperature of Uehara’s substrate is higher than a set temperature (temperature of Segawa which causes the temperature detection section to shut off the power source), as applying a known method of Segawa to a known device of Uehara to yield a predictable result of preventing overheating/damage of electrical component in endoscope. 



Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Amling (US 2004/0201743 A1)
Regarding claim 10, Uehara teaches wherein the power supply restriction circuit (CCU 556 Fig.44) is an endoscope control section is controlling various operation and processing, however, does not explicitly mentioned the electrical structure of the CCU comprises a field programmable gate array.
Amling in the art of endoscope, teaches a suitable structure of camera control unit (CCU) used in endoscope which the CCU includes field programmable gate array (FPGA) enabling the CCU process image data [0017].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Uehara to include FPGA in the camera control unit in endoscope, such as that taught by Amling, as a suitable arrangement of the CCU to yield a predictable result of enable programming the FPGA to execute desire operation in the CCU.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795